Citation Nr: 1100902	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether the Veteran perfected a timely appeal on the issue of 
entitlement to a rating in excess of 20 percent for left Achilles 
tendonitis.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's right knee and TDIU claims.  
Accordingly, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 rating decision continued the assigned rating 
of 10 percent for service-connected bilateral Achilles 
tendonitis.  The Veteran was informed of that decision by 
correspondence dated in January 2005.

2.  The Veteran submitted a timely Notice of Disagreement (NOD) 
to the December 2004 rating decision by correspondence dated in 
January 2005.

3.  A March 2006 rating decision established separate ratings of 
20 percent for left Achilles tendonitis and right Achilles 
tendonitis.

4.  A Statement of the Case (SOC) on the issues of entitlement to 
ratings in excess of 20 percent for left Achilles tendonitis and 
right Achilles tendonitis was promulgated to the Veteran on March 
14, 2006.

5.  No documents were received until June 2006 that could 
constitute a Substantive Appeal to the issue(s) addressed by the 
March 2006 SOC.  The documents he did submit indicated he was 
only seeking to continue his appeal regarding the rating assigned 
for his left Achilles tendonitis.




CONCLUSION OF LAW

As the Veteran did not perfect a timely Substantive Appeal 
regarding his left Achilles tendonitis claim, the benefit sought 
on appeal is denied.  38 U.S.C.A. §§ 7105(d)(3), 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, however, the Board observes that the resolution of 
the Veteran's timeliness of appeal claim turns on a matter of law 
and not on the underlying facts or development of the facts.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel 
held that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by an NOD and completed by a Substantive Appeal after a 
SOC is furnished to the veteran. In essence, the following 
sequence is required:  There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, VA 
must respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate notice 
of the basis of the decision, must complete the process by 
stating his argument in a timely-filed Substantive Appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or in correspondence specifically 
identifying the issue(s) appealed.  An appeal must set out 
specific arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.

With respect to timeliness of the appeal, the Board's rules of 
practice provide that a substantive appeal must be filed within 
60 days from the date that the AOJ mails the SOC to the 
appellant, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302; see also Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where 
claimant did not perfect appeal by timely filing Substantive 
Appeal, RO rating decision became final).

In this case, a December 2004 rating decision continued the 
assigned rating of 10 percent for service-connected bilateral 
Achilles tendonitis.  The Veteran was informed of that decision 
by correspondence dated in January 2005.  He subsequently 
submitted a timely NOD to that decision by correspondence dated 
and received later in January 2005.

Following the Veteran's NOD, a March 2006 rating decision 
established separate ratings of 20 percent for left Achilles 
tendonitis and right Achilles tendonitis.  This decision noted 
that the action taken was considered a partial grant of the 
benefits sought on appeal.  In addition, a SOC on the issues of 
entitlement to ratings in excess of 20 percent for left Achilles 
tendonitis and right Achilles tendonitis was promulgated to the 
Veteran on March 14, 2006.

Inasmuch as the SOC was promulgated more than one year after the 
promulgation of the December 2004 rating decision and its January 
2005 notification letter, the Veteran had 60 days from the date 
he was promulgated the March 2006 SOC in which to file a 
Substantive Appeal in order to perfect his appeal on the issues 
addressed therein.  The correspondence to the SOC also informed 
the Veteran of this requirement.  As such, his Substantive Appeal 
had to have been received by VA no later than May 14, 2006, in 
order to perfect his appeal.

No documents were received until June 2006 which could constitute 
a Substantive Appeal to the issue(s) addressed by the March 2006 
SOC.  For example, by correspondence received on June 7, 2006, 
the Veteran contended that his left Achilles tendonitis had 
worsened to the point that his ankle gave way, causing him to 
fall and break his hip, and that he believed secondary service 
connection was warranted as a result thereof (and which was 
granted by a May 2007 rating decision).  From March 14, 2006, to 
the date of this correspondence, no communication was received 
from the Veteran in which he made any reference to either his 
left or his right Achilles tendonitis.  Later, a VA Form 9 was 
received by VA on June 23, 2006, in which the Veteran indicated, 
in part, that he was only seeking to continue his appeal 
regarding the rating assigned for his left Achilles tendonitis.

In view of the foregoing, the Board must find that no 
documentation was received from the Veteran that could constitute 
a valid Substantive Appeal pursuant to 38 C.F.R. § 20.202 prior 
to June 2006, after the period for filing such a Substantive 
Appeal had already passed.  Therefore, the Board must find that 
the Veteran did not perfect a timely appeal, and the benefit 
sought on appeal regarding this claim must be denied.


ORDER

Inasmuch as the Veteran did not perfect a timely Substantive 
Appeal regarding his left Achilles tendonitis claim, the benefit 
sought on appeal is denied.  

REMAND

The Board finds that further development is required with respect 
to the Veteran's right knee claim in order to comply with the 
duty to assist.

The Veteran essentially contends that he has a current right knee 
disorder due to an injury that occurred while on active duty.  

In this case, the record confirms he has a current right knee 
disability.  For example, a June 2006 MRI report of the knee 
resulted in an impression of grade II-III signal changes 
involving the posterior horn of the lateral meniscus consistent 
with advanced degenerative signals; 5 mm subchondral bony defect 
involving the lateral tibial plateau either representing a tiny 
subchondral fracture or degenerative changes with early formation 
of a subchondral cyst.  

In addition, the Veteran's service treatment records confirm he 
was treated for complaints of right knee pain, with an impression 
of questionable chondromalcia.  No further treatment for right 
knee problems appears in the service treatment records.  
Nevertheless, it should be noted that no discharge examination 
appears to be on file, and the record reflects the Veteran was 
discharged due to his bilateral Achilles tendonitis.

In view of the foregoing, the Board finds that the nature and 
etiology of the Veteran's current right knee disorder is not 
clear from the evidence of record.  Therefore, the Board 
concludes that a remand is required for a medical examination and 
opinion in order to resolve this matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  

With respect to the TDIU claim, the Board notes that this claim 
was denied by rating decisions promulgated in October 2008 and 
August 2009.  However, by correspondence received in November 
2008, the Veteran stated that he was in disagreement with this 
decision and contended there were various errors therein.  The 
Board finds that this correspondence constitutes a valid and 
timely NOD to the October 2008 rating decisions' denial of TDIU.  
See 38 C.F.R. §§ 20.201, 20.302.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that in circumstances where a NOD 
is filed, but a SOC has not been issued, the Board must remand 
the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran a 
statement of the case as to the issue of 
entitlement to a TDIU due to service-
connected disabilities and advise him of 
the time period in which to perfect an 
appeal.  If, and only, if he perfects an 
appeal as to this matter, should this issue 
be returned to the Board for further 
consideration.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his right knee 
since May 2006.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an appropriate VA examination 
to determine the nature, onset and etiology 
of any right knee disorder found to be 
present.  The claims folder should be made 
available and reviewed by the examiner.  
The examiner must acknowledge and discuss 
the Veteran's report of the onset of his 
right knee problems, and following 
evaluation of the Veteran, the examiner 
must express an opinion as to whether it is 
at least as likely as not that the current 
right knee disorder was incurred in or 
aggravated by service, or was caused or 
aggravated by the Veteran's service-
connected disabilities.

All findings and conclusions should be set 
forth in a legible report.

4.  Then readjudicate the appeal.  If the 
benefits requested on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran should be furnished a Supplemental 
SOC (SSOC) on this issue, which addresses 
all of the evidence obtained after the 
issuance of the March 2009 SOC, and 
provides an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


